Opinion by
Cline, J.
It appeared that the petitioner was notified by the appraising officers some 4 months prior to the importation that he was not entitled to deduct a special discount of 25 percent shown on the invoices, yet he deducted it when he made the entry in this case, his only excuse being “forgetfulness.” The petition was denied. Fenton v. United States (15 Ct. Cust. Appls. 57, T. D. 42153), Taggesell v. United States (17 C. C. P. A. 15, T. D. 43318), and Galland v. United States (id. 51, T. D. 43337) followed.